COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-01-237-CR
GLENEDITH JEWELL MITCHELL                                                        
APPELLANT
V.
THE STATE OF TEXAS                                                                        
STATE
----------
FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
(1) AND JUDGMENT
ON
PERMANENT ABATEMENT OF APPEAL
----------
We have considered the appellant's and the State's motions to permanently
abate the appeal due to the death of the appellant. A copy of the certificate of
death states that appellant died on November 2, 2002.
The death of an appellant during the pendency of an appeal deprives this
court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim.
App. 1993). Under these circumstances, the appropriate disposition is the
permanent abatement of the appeal. See TEX.
R. APP. P. 7.1(a)(2).
No decision of this court having been delivered prior to the receipt of these
motions, the court finds the motions to permanently abate the appeal should be
granted. It is therefore ordered, adjudged, and decreed that the appeal is
permanently abated.
                                                                                   
PER CURIAM
PANEL D: DAY, LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)
[DELIVERED JANUARY 30, 2003]

1. See Tex. R. App. P. 47.4.